Exhibit 10.2

 


AGREEMENT RE: CHANGE IN CONTROL


 

This AGREEMENT RE: CHANGE IN CONTROL (this “Agreement”) is dated as of June 5,
2008 and is entered into by and between Robert Bujarski (“Executive”) and Quidel
Corporation, a Delaware corporation (the “Company”).

 


BACKGROUND

 

The Company believes that because of its position in the industry, financial
resources and historical operating results there is a possibility that the
Company may become the subject of a Change in Control (as defined below), either
now or at some time in the future.

 

The Company believes that it is in the best interest of the Company and its
stockholders to foster Executive’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Company believes that these goals can best be accomplished by alleviating
certain of the risks and uncertainties with regard to Executive’s financial and
professional security that would be created by a pending or threatened Change in
Control and that inevitably would distract Executive and could impair his
ability to objectively perform his duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Executive
compensation arrangements upon a Change in Control that lessen Executive’s
financial risks and uncertainties and that are reasonably competitive with those
of other corporations.

 

With these and other considerations in mind, the Compensation Committee of the
Company has authorized the Company to enter into this Agreement with the
Executive to provide the protections set forth herein for Executive’s financial
security following a Change in Control.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:

 


AGREEMENT

 

1.                                       Term of Agreement.  This Agreement
shall be effective from Executive’s first day of employment with the Company
and, subject to the provisions of Section 4, shall extend to (and thereupon
automatically terminate) one (1) day after Executive’s termination of employment
with the Company for any reason. No termination of this Agreement shall limit,
alter or otherwise affect Executive’s rights hereunder with respect to a Change
in Control which has occurred prior to such termination, including without
limitation Executive’s right to receive the various benefits hereunder.

 

2.                                       Purpose of Agreement.  The purpose of
this Agreement is to provide that, in the event of a “Change in Control,”
Executive may become entitled to receive certain additional benefits, as
described herein, in the event of his termination under specified circumstances.

 

3.                                       Change in Control.  As used in this
Agreement, the phrase “Change in Control” shall mean:

 

(i)                                     Except as provided by subparagraph
(iii) hereof, the acquisition (other than from the Company) by any person,
entity or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for
this purpose, the Company or its subsidiaries, or any executive benefit plan of
the Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of
either the then outstanding shares of common stock or the

 

--------------------------------------------------------------------------------


 

combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors; or

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (as of the date hereof the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, is or was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

 

(iii)                               Approval by the stockholders of the Company
of a reorganization, merger or consolidation with any other person, entity or
corporation, other than

 

(1)                                  a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of another entity) more than fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such other entity outstanding immediately after such merger or consolidation, or

 

(2)                                  a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires forty percent (40%) or more of the combined voting power of the
Company’s then outstanding voting securities; or

 

(iv)                              Approval by the stockholders of the Company of
a plan of complete liquidation of the Company or an agreement for the sale or
other disposition by the Company of all or substantially all of the Company’s
assets.

 

4.                                       Effect of a Change in Control.  In the
event of a Change in Control, Sections 6 through 13 of this Agreement shall
become applicable to Executive. These Sections shall continue to remain
applicable until the third anniversary of the date upon which the Change in
Control occurs.  On such third anniversary date, and provided that the
employment of Executive has not been terminated on account of a Qualifying
Termination (as defined in Section 5 below), this Agreement shall terminate and
be of no further force or effect.

 

5.                                       Qualifying Termination.  If following,
or within thirty (30) days prior to, a Change in Control Executive’s employment
with the Company and its affiliated companies is terminated, such termination
shall be conclusively considered a “Qualifying Termination” unless:

 

(a)           Executive voluntarily terminates his employment with the Company
and its affiliated companies.  Executive, however, shall not be considered to
have voluntarily terminated his employment with the Company and its affiliated
companies if, following, or within thirty (30) days prior to, the Change in
Control, Executive’s base salary is reduced or adversely modified in any
material respect, or Executive’s authority or duties are materially changed, and
subsequent to such reduction, modification or change Executive elects to
terminate his employment with the Company and its affiliated companies within
sixty (60) days following such reduction, modification or change after having
given the Company at least thirty (30) days notice of the same and a reasonable
opportunity to cure during such 30-day notice period.  For such purposes,
Executive’s authority or duties shall conclusively be considered to have been
“materially changed” if, without Executive’s express and voluntary written
consent, there is any substantial diminution or adverse modification in
Executive’s title, status, overall position, responsibilities, reporting
relationship, general working environment (including without limitation
secretarial and staff support, offices, and frequency and mode of travel), or
if, without Executive’s express and voluntary written consent, Executive’s job
location is transferred to a site more than twenty-five (25) miles away from his
place of employment thirty (30) days prior to the Change in Control.  In this
regard as well, Executive’s authority and duties shall conclusively be
considered to have been “materially changed” if, without Executive’s express and
voluntary written consent, Executive no longer holds the same title or no longer
has the same authority and responsibilities or no longer has the same reporting
responsibilities, in each case with respect and as to a publicly held parent
company which is not controlled by another entity or person.

 

2

--------------------------------------------------------------------------------


 

(b)           The termination is on account of Executive’s death or Disability.
For such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies and which, at
least three (3) months after its commencement, is determined to be total and
permanent by a physician agreed to by the Company and Executive, or in the event
of Executive’s inability to designate a physician, Executive’s legal
representative. In the absence of agreement between the Company and Executive,
each party shall nominate a qualified physician and the two physicians so
nominated shall select a third physician who shall make the determination as to
Disability.

 

(c)           Executive is involuntarily terminated for “Cause.” For this
purpose, “Cause” shall be limited to only three types of events:

 

(1)           the willful and deliberate refusal of Executive to comply with a
lawful, written instruction of the Board of Directors, which refusal is not
remedied by Executive within a reasonable period of time after his receipt of
written notice from the Company identifying the refusal, so long as the
instruction is consistent with the scope and responsibilities of Executive’s
position prior to the Change in Control;

 

(2)           an act or acts of personal dishonesty by Executive which were
intended to result in substantial personal enrichment of Executive at the
expense of the Company; or

 

(3)           Executive’s conviction of any felony involving an act of moral
turpitude.

 

6.             Severance Payment.  If Executive’s employment is terminated as a
result of a Qualifying Termination, the Company shall pay Executive within
thirty (30) days after the Qualifying Termination a cash lump sum equal to two
(2) times the Executive’s Compensation (the “Severance Payment”).

 

(a)           For purposes of this Agreement, Executive’s “Compensation” shall
equal the sum of (i) Executive’s highest annual salary rate with the Company
within the three year period ending on the date of Executive’s Qualifying
Termination, plus (ii) a “Bonus Increment.” The Bonus Increment shall equal the
annualized average of all bonuses and incentive compensation payments paid to
Executive during the two (2) year period immediately before the date of
Executive’s Qualifying Termination under all of the Company’s bonus and
incentive compensation plans or arrangement.

 

(b)           [Intentionally Deleted.]

 

3

--------------------------------------------------------------------------------


 

(c)           The Severance Payment hereunder is in lieu of any severance
payment that Executive might otherwise be entitled to from the Company in the
event of a Change in Control under the Company’s applicable severance pay
policies, if any, or under any other oral or written agreement; provided,
however, that Executive shall continue to be entitled to receive the severance
pay benefits under the Company’s applicable policies, if any, or under another
written agreement if and to the extent Executive’s termination is not a
Qualifying Termination after, or within thirty (30) days prior to, a Change in
Control.

 

(d)           Notwithstanding any provision of this Agreement to the contrary,
if, at the time of Executive’s termination of employment with the Company,
Executive is a “specified employee” as defined in Section 409A of the Code, and
one or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement (or any portion thereof) would become subject to the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code (the “Section 409A Taxes”) if
provided at the time otherwise required under this Agreement, no such payment or
benefit will be provided under this Agreement until the earlier of (a) the date
which is six (6) months after Executive’s “separation from service” or (b) the
date of Executive’s death, or such shorter period that, as determined by the
Company, is sufficient to avoid the imposition of Section 409A Taxes.  The
provisions of this Section 6(d) shall only apply to the minimum extent required
to avoid Executive’s incurrence of any Section 409A Taxes.  In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Company may reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.

 

7.             Additional Benefits.

 

(a)           In the event of a Qualifying Termination, any and all unvested
stock options of Executive shall immediately become fully vested and exercisable
and any and all restrictions on Executive’s restricted stock shall immediately
and automatically lapse.

 

(b)           In the event of a Qualifying Termination, Executive shall be
entitled to continue to participate in the following executive benefit programs
which had been made available to Executive (including his family) before the
Qualifying Termination: group medical insurance, group dental insurance, and
group vision insurance. These programs shall be continued at no cost to
Executive, except to the extent that tax rules require the inclusion of the
value of such benefits in Executive’s income. The programs shall be continued in
the same way and at the same level as immediately prior to the Qualifying
Termination.  The programs shall continue for Executive’s benefit for two
(2) years after the date of the Qualifying Termination; provided, however, that
Executive’s participation in each of such programs shall be earlier terminated
or reduced, as applicable, if and to the extent Executive receives benefits as a
result of concurrent coverage through another program.

 

(c)           In the event of a Qualifying Termination, Executive shall be
entitled to receive from the Company, upon such Termination, the sum of $25,000
to help defray legal fees, tax and accounting fees, executive outplacement
services, and other costs associated with transitional matters.

 

8.             Limitation on Payments.  Notwithstanding anything to the contrary
herein, in the event that the sum aggregate present value of (i) the Severance
Payment payable under Section 6 hereof, (ii) any and all additional amount or
benefits which may be paid or conferred to or on behalf of Executive in
accordance with Section 7 hereof, and (iii) any and all other amounts or
benefits paid or conferred to or on behalf of Executive would constitute a
“parachute payment” (“parachute payment” as used in this Agreement shall be
defined in accordance with Section 280G(b)(2), or any successor thereto, of the
Internal Revenue Code of 1986, as amended), the payments under this Agreement
shall be reduced (by the minimum possible amounts) until no amount payable to
Executive under this Agreement constitutes a parachute payment; provided,
however, that no such reduction under this Section 8 shall be made if the net
after-tax payment (after taking into account, Federal, state, local or other
income and excise taxes) to which Executive would otherwise be entitled without
such reduction would be greater than the net after-tax payment (after taking
into account Federal, state, local or other income and excise taxes) to
Executive resulting from the receipt of such payments with such reduction. If,
as a result of subsequent events or conditions (including a subsequent payment
or absence of a subsequent payment under this Agreement), it is determined that
payments hereunder have been reduced by

 

4

--------------------------------------------------------------------------------


 

more than the minimum amount required under this Section 8, then an additional
payment shall be promptly made to Executive in an amount equal to the excess
reduction. All determinations required to be made under this Section 8,
including whether a payment would result in a parachute payment and the
assumptions to be utilized in arriving at such determination, shall be made and
approved within fifteen (15) days after the Qualifying Termination by both
(1) accountants selected by the Company and (2) Executive’s designated financial
advisor.

 

9.                                       Nonsolicitation Covenant. In
consideration of the payments to be made to Executive hereunder, Executive
hereby covenants, for a period of two (2) years following the Qualifying
Termination, that he will not, directly or indirectly (whether as an officer,
director, employee, individual proprietor, control shareholder, consultant,
partner or otherwise) (i) solicit, recruit or hire-away any employee of the
Company or successor of the Company or (ii) solicit, influence or attempt to
influence any person or entity to terminate such person’s or entity’s
contractual and/or business relationship with the Company or successor of the
Company. With regard to this Section 9, Executive acknowledges that the
provisions herein are reasonable in both scope and duration and necessary to
protect the business of the Company or its successor.

 

10.                                 Rights and Obligations Prior to a Change in
Control. Prior to the date which is thirty (30) days before a Change in Control,
the rights and obligations of Executive with respect to his employment by the
Company shall be determined in accordance with the policies and procedures
adopted from time to time by the Company and the provisions of any written
employment contract in effect between the Company and Executive from time to
time. This Agreement deals only with certain rights and obligations of Executive
subsequent, or within thirty (30) days prior to, a Change in Control, and the
existence of this Agreement shall not be treated as raising any inference with
respect to what rights and obligations exist prior to the date which is thirty
(30) days before a Change in Control. Unless otherwise expressly set forth in a
separate written employment agreement between Executive and the Company, the
employment of Executive is expressly at-will, and Executive or the Company may
terminate Executive’s employment with the Company at any time and for any
reason, with or without cause, provided that if such termination occurs within
thirty (30) days prior to or three (3) years after a Change in Control and
constitutes a Qualifying Termination (as defined in Section 5 above) the
provisions of this Agreement shall govern the payment of the Severance Payment
and certain other benefits as provided herein.

 

11.                                 Non-Exclusivity of Rights. Subject to
Section 6(c) hereof, nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company or any of its affiliated
companies and for which Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company or any of its affiliated companies. Except as
otherwise provided in Section 6(c) hereof, amounts which are vested benefits or
which Executive is otherwise entitled to receive under any plan or program of
the Company or any of its affiliated companies at or subsequent to the date of
any Qualified Termination shall be payable in accordance with such plan or
program.

 

12.                                 Full Settlement.  The Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counter-claim,
recoupment, defense or other claim, right, or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or to take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement. The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which Executive may reasonably incur as a result of Executive’s successful
collection efforts to receive amounts payable hereunder, or as a result of any
contest (regardless of the outcome thereof) by the Company or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this Section).

 

5

--------------------------------------------------------------------------------


 

13.                                 Successors.

 

(a)                                  This Agreement is personal to Executive,
and without the prior written consent of the Company shall not be assignable by
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)                                 The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.

 

14.                                 Governing Law.            This Agreement is
made and entered into in the State of California, and the internal laws of
California shall govern its validity and interpretation in the performance by
the parties hereto of their respective duties and obligations hereunder.

 

15.                                 Modifications.  This Agreement may be
amended or modified only by an instrument in writing executed by all of the
parties hereto.

 

16.                                 Dispute Resolution.

 

(a)                                  Any controversy or dispute between the
parties involving the construction, interpretation, application or performance
of the terms, covenants, or conditions of this Agreement or in any way arising
under this Agreement (a “Covered Dispute”) shall, on demand by either of the
parties by written notice served on the other party in the manner prescribed in
Section 17 hereof, be referenced pursuant to the procedures described in
California Code of Civil Procedure (“CCP”) Sections 638, et seq., as they may be
amended from time to time (the “Reference Procedures”), to a retired Judge from
the Superior Court for the County of San Diego or the County of Orange for a
decision.

 

(b)                                 The Reference Procedures shall be commenced
by either party by the filing in the Superior Court of the State of California
for the County of San Diego or the County of Orange of a petition pursuant to
CCP Section 638(a) (a “Petition”). Said Petition shall designate as a referee a
Judge from the list of retired San Diego County and Orange County Superior Court
Judges who have made themselves available for trial or settlement of civil
litigation under said Reference Procedures. If the parties hereto are unable to
agree on the designation of a particular retired San Diego County or Orange
County Superior Court Judge or the designated Judge is unavailable or unable to
serve in such capacity, request shall be made in said Petition that the
Presiding or Assistant Presiding Judge of the San Diego County Superior Court or
the Orange County Superior Court, as relevant, appoint as referee a retired San
Diego County or Orange County Superior Court Judge from the aforementioned list.

 

(c)                                  Except as hereafter agreed by the parties,
the referee shall apply the internal law of California in deciding the issues
submitted hereunder. Unless formal pleadings are waived by agreement among the
parties and the referee, the moving party shall file and serve its complaint
within 15 days from the date a referee is designated as provided herein, and the
other party shall have 15 days thereafter in which to plead to said complaint.
Each of the parties reserves its respective rights to allege and assert in such
pleadings all claims, causes of action, contentions and defenses which it may
have arising out of or relating to the general subject matter of the Covered
Dispute that is being determined pursuant to the Reference Procedures.
Reasonable notice of any motions before the referee shall be given, and all
matters shall be set at the convenience of the referee. Discovery shall be
conducted as the parties agree or as allowed by the referee. Unless waived by
each of the parties, a reporter shall be present at all proceedings before the
referee.

 

6

--------------------------------------------------------------------------------


 

(d)                                 It is the parties’ intention by this
Section 16 that all issues of fact and law and all matters of a legal and
equitable nature related to any Covered Dispute will be submitted for
determination by a referee designated as provided herein. Accordingly, the
parties hereby stipulate that a referee designated as provided herein shall have
all powers of a Judge of the Superior Court including, without limitation, the
power to grant equitable and interlocutory and permanent injunctive relief.

 

(e)                                  Each of the parties specifically
(i) consents to the exercise of jurisdiction over his person by a referee
designated as provided herein with respect to any and all Covered Disputes; and
(ii) consents to the personal jurisdiction of the California courts with respect
to any appeal or review of the decision of any such referee.

 

(f)                                    Each of the parties acknowledges that the
decision by a referee designated as provided herein shall be a basis for a
judgment as provided in CCP Section 644 and shall be subject to exception and
review as provided in CCP Section 645.

 

17.                                 Notices.  Any notice or communications
required or permitted to be given to the parties hereto shall be delivered
personally or be sent by United States registered or certified mail, postage
prepaid and return receipt requested, and addressed or delivered as follows, or
at such other addresses the party addressed may have substituted by notice
pursuant to this Section:

 

Quidel Corporation

 

Robert Bujarski

10165 McKellar Court

 

6829 Jade Lane

San Diego, CA 92121

 

Carlsbad, CA  92009

Attn: President

 

 

 

18.                                 Captions.  The captions of this Agreement
are inserted for convenience and do not constitute a part hereof.

 

19.                                 Severability.  In case any one or more of
the provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein and there shall be deemed substituted
for such invalid, illegal or unenforceable provision such other provision as
will most nearly accomplish the intent of the parties to the extent permitted by
the applicable law. In case this Agreement, or any one or more the provisions
hereof, shall be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, this Agreement or any such
provision thereof shall not as a consequence thereof be deemed to be invalid,
illegal or unenforceable in any other governmental jurisdiction or subdivision
thereof.

 

20.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall together constitute one in the same Agreement.

 

[Remainder of page left blank intentionally, signatures on following page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in San Diego,
California.

 

 

Quidel Corporation

 

 

 

 

 

By:

/s/ Phyllis Huckabee

 

 

 

 

 

Title:  Vice President, Human Resources

 

 

 

 

 

Robert Bujarski

 

 

 

 

 

 

By:

/s/ Robert Bujarski

 

8

--------------------------------------------------------------------------------